


 
 
 Exhibit 10.19

 
CONSULTING AGREEMENT
 
October 31, 2017
 

BETWEEN:
 
 
StarFish Product Engineering, Inc.
(hereinafter referred to as “StarFish”)
 
AND:
 
ENDRA LIFE SCIENCES, CANADA, INC.
(Hereinafter referred to as ENDRA)
 
IN CONSIDERATION of the mutual covenants and agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:
 
1.           
SERVICES
 
a) ENDRA has retained StarFish to proceed with SOW 1 as outlined in the accepted
proposal 36829 – X6 dated October 13, 2017] (the “SOW”) attached hereto as
Schedule A. From time to time, the parties may execute additional statements of
work. Upon execution, unless otherwise expressly agreed, each such additional
statement of work shall be deemed to form a part of and be subject to the terms
of this Agreement. In case of any inconsistency between the terms contained in
the main body of this Agreement and the terms contained in any statement of
work, the terms contained in the main body of this Agreement shall prevail
unless expressly stated otherwise in the relevant statement of work.
 
b) StarFish will use commercially reasonable efforts to perform the services
(“Services”) and deliver any resulting Deliverables described in the SOW and any
subsequent statement of work, in accordance with the terms of this Agreement.
StarFish represents and warrants that all Services will be performed in a
professional and workmanlike manner, in accordance with generally accepted
industry standards, and by individuals who are duly qualified and possess the
requisite skills and professional knowledge.
 
 
1

 
 
2.           
PAYMENT TERMS
 
a) Fees and other compensation to be paid for any work will be as agreed in the
relevant statement of work. The price for the Services will not include any
applicable taxes and expenses. Those Services performed on a time and materials
basis will be provided at the prevailing StarFish corporate rates.
 
b) A deposit shall be required prior to commencement of the Services and will be
as agreed in the relevant statement of work. The timeline for the performance of
the Services, delivery of any Deliverables and invoicing schedule shall be
agreed to as set out in the statement of work. StarFish will invoice ENDRA for
all payments.
 
c) ENDRA will be liable for all taxes, duties and levies (“Taxes”) applicable to
the supply of the Services and any Deliverables, other than taxes on StarFish’s
income. All applicable Taxes shall be clearly identified as listed as separate
line items on each invoice.
 
d) Expenses will be invoiced to ENDRA, at the end of each invoice period in
which the costs were incurred, plus a mark-up of 15% for handling. Invoices
shall be reasonably detailed such that the amount of payments for engineering,
design, research, analysis, computer programming and data collection activities,
collectively, are identifiable. Written approval of parts purchases will be
required from ENDRA prior to StarFish purchasing these parts. StarFish may
require an additional deposit to cover all or part of any expenses before the
expenses are incurred.
 
e) Following completion of the Services, late-arriving expense and shipping
charges will be invoiced once received. This can vary significantly after
completion of the Services. ENDRA understands and agrees that a portion of the
deposit will be retained until these charges have been paid.
 
f) 
Unless otherwise expressly stated, all references to monetary amounts contained
in this Agreement, or any in statement of work, purchase orders or invoices
issued pursuant to this Agreement, shall be deemed to be references to United
States dollars.
 
g) Payment terms for the Services are NET 30 days from date of invoice. Deposits
are due as of the date of invoice. Interest of 1.5% per month (19.6% per annum)
will be payable to StarFish on any overdue invoices.
 
h) Without limiting any other remedies that it may have in contract, at law or
in equity, ENDRA acknowledges and agrees that in the event that ENDRA fails to
make any payments when due, or is otherwise in material breach of this
Agreement, StarFish may at its discretion, and without liability, suspend
performance of the Services until any outstanding payments have been received.
All timelines and associated delivery dates shall be deemed to have been
adjusted accordingly.
 
 
2

 
 
3.           
INDEPENDENT CONTRACTORS
 
a) The parties are independent contractors, and neither party’s employees,
agents, or consultants shall be considered or identified as employees, agents or
consultants of the other party for any purpose whatsoever. Neither party will
have the authority to bind or act as the agent for the other party.
 
b) StarFish acknowledges that ENDRA has no obligation to offer employees,
agents, or consultants of StarFish any form of health benefits program or any
other form of compensation. StarFish will be solely responsible for payment to
the proper authorities of all income taxes, employment insurance, and other
premiums, contributions, withholdings and remittances relating to its employees’
performance of the Services.
 
c) Nothing contained herein shall prevent either party from procuring or
providing the same or similar products and services from or to any third party,
provided that there is no breach of any obligations pertaining to
confidentiality or the use and protection of intellectual property.
 
4.           
INTELLECTUAL PROPERTY RIGHTS
 
a) StarFish agrees to promptly disclose and deliver to ENDRA all information,
inventions, creations, improvements, materials, items, source code, object code,
products or data developed by StarFish pursuant to the Services
(“Deliverables”).
 
b) Subject to the payment of all undisputed amounts owing in respect of the
Services, StarFish hereby irrevocably conveys and assigns to ENDRA all of
StarFish’s rights, title and interest in and to all Deliverables, effective as
of the date that each is created, including all copyrights, data rights, patents
(including patent registration application and extensions), know-how, trade
secrets, trademark, service marks and any other proprietary right arising under
the laws of Canada, the United States, or any other jurisdiction or treaty
(collectively, “IP Rights”). Subject to Section 4(c), all Deliverables will be
the sole and exclusive property of ENDRA. ENDRA has the sole right to determine
the treatment of any portion of the Deliverables, including the right to keep it
as a trade secret, to file and execute patent applications on it, to use and
disclose it without prior patent applications or to follow any other procedure
that ENDRA deems appropriate. StarFish represents and warrants that ENDRA will
receive good and valid title to all Deliverables, that all Deliverables will be,
to StarFish’s actual knowledge, free and clear of all encumbrances and liens of
any kind, and that all Deliverables are or will be the original creation of
StarFish.
 
c) To the extent that any Deliverables contain any pre-existing StarFish
intellectual property (“Pre-Existing IP”), StarFish grants to ENDRA a perpetual,
non-exclusive, royalty-free, irrevocable, sublicensable, transferrable, and
worldwide right and license to use, perform, display, execute, reproduce,
distribute, transmit, modify (including to create derivative works), import,
make, have made, sell, offer to sell and otherwise exploit such Pre-Existing IP
to the extent incorporated in, combined with, or otherwise necessary for the use
of the Deliverables. StarFish shall identify in writing, and receive advance
approval in writing of, the incorporation of any such Pre-Existing IP into any
Deliverables to ENDRA. Subject only to the foregoing license, all rights, title
and interest in and to the Pre-Existing IP shall remain vested in StarFish.
StarFish represents and warrants that all Pre-Existing IP has been lawfully
obtained by StarFish and will be legitimately transferred to ENDRA.
 
d) StarFish shall in good faith cooperate with and assist ENDRA, at ENDRA’s
expense, to apply for and execute any documents or otherwise take any such steps
as are necessary to perfect and obtain ENDRA’s world-wide ownership of its IP
Rights in the Deliverables as described in Sections 4(b) and 4(c). StarFish
acknowledges that all Deliverables will be ENDRA’s Confidential Information and
StarFish shall treat all Deliverables as such under this Agreement.
 
 
3

 
 
e) StarFish hereby expressly waives, and shall ensure that its personnel waive,
any moral rights in the Deliverables, including, without limitation, the right
to the integrity of the Deliverables, the right to be associated with the
Deliverables, the right to restrain or claim damages for any distortion,
mutilation or other modification of the Deliverables, and the right to restrain
the use or reproduction of the Deliverables in any context and in connection
with any product, service, cause or institution, effective at the time the
particular Deliverable is created.
 
f) 
In the event that StarFish delivers to ENDRA, as part of the Deliverables, any
compiled, StarFish proprietary software libraries, such proprietary software
libraries shall be considered Pre-Existing IP and subject to the rights and
license set forth in Section 4(c). For greater certainty, except for the limited
rights and license to use such proprietary software libraries in conjunction
with the Deliverables as provided in Section 4(c), all rights, title and
interest in and to such StarFish software remain vested in StarFish.
 
g) StarFish represents and warrants that the Services, Deliverables,
Pre-Existing IP will not infringe, misappropriate, or otherwise violate any
intellectual property rights of any third party to StarFish’s actual
knowledge.Except as expressly provided herein, the Services, Deliverables,
Pre-Existing IP and any StarFish software are provided “as is” without
warranties of any kind, whether express, implied or statutory, including but not
limited to warranties of merchantability, fitness for a particular purpose or
non-infringement, all of which are expressly excluded.
 
5.           
NON-SOLICITATION
 
a) The parties covenant and agree that they will not, directly or indirectly,
during the Term of this Agreement and for a period of one year following the
effective date of the termination of this Agreement,
 
i) 
be a party to or abet any solicitation of customers, clients or suppliers of the
other party, to transfer business from the other party to it or to any other
person or entity; or
 
ii) seek in any way to persuade or entice any employee of the other party to
leave that employ, or be a party to or abet any such action; provided, that the
foregoing shall not restrict (i) the employment of any employee who seeks such
employment of his own accord, or (ii) the making of any general non-targeted
advertisements or solicitations for employment by any party.
 
6.           
CONFIDENTIALITY
 
a) For the purposes of this Agreement, “Confidential Information” means any
non-public information and data disclosed by one party (the “disclosing party”)
to the other (the “receiving party”), including but not limited to proprietary,
developmental, technical, product, marketing, sales, operating, business,
employee, performance, cost and pricing information, as well as the disclosing
party’s know-how, methods, strategies, processes, data, inventions, product
concepts, computer programming techniques, and all record bearing media
containing or disclosing such information and techniques which is disclosed
pursuant to this Agreement; provided that such information, if disclosed in
written form, is clearly marked as “confidential” or with a similar legend.
Confidential Information specifically includes any samples, models or prototypes
or parts thereof, the Proposal, as well as the terms and conditions (but not the
fact of the existence) of this Agreement, and any Third Party Information.
“Third Party Information” means any Confidential Information owned by a third
party which the disclosing party is under an obligation to protect, and which is
disclosed to the receiving party in connection with the performance of this
Agreement.
 
 
4

 
 
b) Confidential Information exchanged between the parties pursuant to this
Agreement:
 
i) 
shall not be copied or distributed, disclosed or disseminated in any way or form
by the receiving party to anyone other than to its own employees and contractors
solely for the purpose of fulfilling such party’s obligations under this
Agreement, and who are advised as to the confidential and proprietary nature of
such Confidential Information and the restrictions on use as specified in this
Agreement;
 
ii) shall be treated by the receiving party with the same degree of care to
avoid disclosures to any third party as it uses to protect its own confidential
information of like importance, but no less than a reasonable degree of care;
 
iii) shall not be used by the receiving party for its own purposes or for any
other purpose except for the purpose of exercising its rights and performing its
obligations under this Agreement, and in business arrangements with the
disclosing party, without the disclosing party’s prior written consent; and
 
iv) shall remain the property of and be returned to the disclosing party (along
with all copies thereof) within thirty (30) days of the termination of this
Agreement, or earlier receipt by the receiving party of a written request by the
disclosing party requesting the Confidential Information to be returned;
provided, however that each party may retain for its records one secure copy of
the other’s Confidential information.
 
c) None of the obligations set out in Section (b) shall apply to any information
which the receiving party can show:
 
i) 
has become generally known in the trade or the public through no act of the
receiving party;
 
ii) has been disclosed in good faith to the receiving party by a third party
having legitimate possession and the right to make such disclosures;
 
iii) was in the legitimate possession of the receiving party, without obligation
of confidentiality, prior to disclosure by the disclosing party; or
 
iv) was developed independently by the receiving party without reference to the
disclosing party’s Confidential Information.
 
d) Each party represents and warrants that it has the right to disclose all
Confidential Information disclosed by it under this Agreement. Either party
shall have the right to refuse to accept any information under this Agreement,
and nothing herein shall obligate either party to disclose to the other party
any particular information; provided, however, that StarFish shall not be liable
for any inability or delay in performing the Services which results from the
failure of ENDRA to provide any information reasonably requested by StarFish.
 
e) Each party recognizes and acknowledges the confidential and proprietary
nature of any
Confidential Information disclosed by the other party and acknowledges the
irreparable damage that could result to the disclosing party if it is disclosed
to a third party or used for any unauthorized purposes without the disclosing
party’s prior written consent. Accordingly, without prejudice to any other
rights and remedies otherwise available, each receiving party agrees to the
granting of injunctive and/or other equitable relief to a disclosing party in
respect of any actual or threatened breach of this Agreement, without the
necessity of proving actual damages or posting bond or other security.
 
 
5

 
 
f) 
Subject only to Section 6(c), a receiving party’s obligations with respect to
Confidential Information shall survive for a period of seven (7) years from the
date of disclosure of the information notwithstanding the earlier termination or
expiry of this Agreement.
 
g) 
Subject to Section 6(i), and provided the payment conditions of Section 4(b) are
satisfied, this Section 6 shall not limit the use or publicity by ENDRA of any
Deliverables it purchases under this Agreement following delivery thereof by
StarFish.
 
i) Neither party may issue press releases or make additional information
regarding the business relationship between the parties publicly available
unless it shall have first obtained the consent of the other party.
 
7.           
TERM AND TERMINATION
 
a) This Agreement shall become effective as of the date that it is executed by
the last of the parties to sign, and shall continue in effect until the full and
final completion of both party’s obligations under this Agreement, including all
statements of work attached hereto or which may be attached hereafter (the
“Term”).
 
b) Either party may terminate this Agreement upon not less than sixty (60) days
prior written notice to the other party, with or without cause.
 
c) Upon the termination or expiry of this Agreement for any reason, ENDRA shall
promptly (but in any event, within 30 days) pay to StarFish all unpaid amounts
due for any part of the Services and Deliverables completed as of the effective
date of termination or expiry. Upon receipt of payment, StarFish shall promptly
deliver to ENDRA all full or partial Deliverables existing as of the date of
termination, and any other materials which it is obliged to deliver in
accordance with Section 4(a). In the event of early termination, StarFish shall
assist at ENDRA’s request with the transfer of the preparation of the
Deliverables and performance of the Services to another party in order to
minimize any delay caused by such termination, and ENDRA will compensate
StarFish for its reasonable costs associated therewith.
 
d) Sections 4, 5, 6, 7(c), 7(d), 8 and 10 shall survive the expiry or
termination of this
 
Agreement for any reason, in accordance with their terms.
 
8.           
LIMITATION OF LIABILITY AND INDEMNITY
 
a) StarFish’s, its officers’, shareholders’, directors’, employees’ and
contractors’ total liability to ENDRA and to any other party for all losses,
costs and damages from any and all causes whatsoever, regardless of the form of
action, whether in contract, tort or otherwise, including negligence and gross
negligence, shall in the aggregate be limited to the total amount paid to
StarFish under this Agreement; provided, however, that the limitations set forth
in this Section 8(a) shall not apply to StarFish’s breach of any representations
or warranties under Section 4(g) or StarFish’s failure to comply with its
obligations of confidentiality under Section 6, for which the limits shall be $2
million.
 
 
6

 
 
b) Notwithstanding any other provision of this Agreement or theory of law, ENDRA
shall defend, indemnify and hold StarFish, its officers, shareholders,
directors, employees and contractors harmless from and against any and all
liabilities, losses, costs, court costs, damages, expenses, and reasonable
legal, accounting and other professional fees, resulting from or arising out of:
(i) any breach by ENDRA of this Agreement; (ii) any violation by ENDRA of
applicable law; or (iii) any grossly negligent acts, grossly negligent omissions
or willful misconduct by ENDRA.
 
9.           
FORCE MAJEURE
 
a) Except for monetary payment obligations, neither party shall be liable to the
other by reason of any failure to perform in accordance with the terms of this
Agreement if such failure arises out of causes wholly or substantially beyond
the reasonable control of the defaulting party. Such causes may include, but
shall not be limited to, unavailability of communications facilities, acts of
God or the public enemy, acts of the other party, acts of civil or military
authority, fires, strikes, power surges or the unavailability of energy sources
delay in transportation, riots or war.
 
10. GENERAL
 
a) Each party represents and warrants that it has full power and authority to
enter into, execute, deliver, and perform its obligations under this Agreement
and the person signing this Agreement on behalf of each party has been properly
authorized and empowered to enter into this Agreement.
 
b) This Agreement, including its schedules, constitutes the entire Agreement
between the parties. Except as specifically provided in this Agreement, no
change, amendment or waiver hereof shall be valid unless it is in writing and is
executed by both parties.
 
c) Each provision of this Agreement is intended to be severable. If any one or
more provisions, or part thereof, in the Agreement should be ruled wholly or
partly invalid or unenforceable by a court having competent jurisdiction, then
the remaining provisions of the Agreement shall be unaffected and shall continue
in full force and effect.
 
d) Waiver of a breach of this Agreement or any power arising upon default under
this Agreement must be in writing and signed by the party granting the waiver. A
waiver shall not be or be construed to be a general waiver and will relate only
to the particular breach in respect of which it is made. A breach of this
Agreement is not waived by a failure to exercise, a delay in exercising, or the
partial exercise of any power.
 
7

 
 
e) This Agreement is binding on and shall enure to the benefit of the parties,
their successors and assigns.
 
f) 
The Laws of the State of Delaware shall govern this Agreement and the parties
hereto irrevocably attorn to the exclusive jurisdiction of the Courts of the
State of Michigan and the courts of appeal therefrom.
 
g) By executing this Agreement, the parties acknowledge and agree that they have
reviewed these terms and conditions, have had the opportunity to consult with
legal counsel, and agree to be legally bound hereby.
 
h) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.
 
 
 
/s/ John Walmsley
 
/s/ Francois Michelon
Signed
 
Signed
 
 
 
John Walmsley, COO
 
Francois Michelon, CEO
Name, Title
 
Name, Title
 
 
 
StarFish Product Engineering Inc.
 
ENDRA Life Sciences, Canada, Inc.
Company
 
Company
 
 
 
 
 
/s/ Scott Belanger
Witness
 
Witness
 
 
 
1 November 2017
 
10 31 2017
Date (MMM DD, YYYY)
 
Date (MMM DD, YYYY)
 
 
 

 
 
 

 

 
8
